Reasons for Allowance

This application is a Divisional of  Application No. 14/498864.  In the parent application, the claims were deemed allowable with amended language suggested during Appeal Conference with SPEs Marjorie Moran and Christopher Babic on 03/18/2020.  
With regard to patent eligibility as addressed in 35 USC § 101, applying the analysis under 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), the claimed invention is patent-eligible, as the claims address additional elements that integrate the exception into a practical application of the exception. In the instant case, the combination of performing one or more rounds of directed evolution to arrive at a protein variant having a has desired activity and/or selectivity in its interaction with the ligand with synthesizing one or more polynucleotides encoding said protein variant is viewed as an integration of judicial exception into practical application. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb